DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      FREDERICK UPCHURCH,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1178

                               [May 5, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Robert Panse, Judge; L.T. Case No. 502018MM012801A.

    Robert S. Gershman of Gershman & Gershman, P.A., Delray Beach,
for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.